Citation Nr: 0409177
Decision Date: 04/08/04	Archive Date: 07/21/04

DOCKET NO. 03-20 509                        DATE APR 08 2004

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico

THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of reconstructive surgery on the left knee.

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1974 to March 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico that, in pertinent part, increased the veteran's service-connected status post left knee reconstructive surgery with traumatic arthritis from noncompensable to 10 percent disabling.



The Board notes that, in its September 2002 ra6ng decision, the RO also con6nued the veteran's service-connected non-tender scar from his left knee reconstruction as noncompensable. In his September 2002 notice of disagreement, the veteran did not express disagreement as to the rating for the knee scar. Thus, that matter is not on appeal.

FINDINGS OF FACT

1. The veteran's left knee disability, residuals of in-service reconstructive surgery including medial meniscectomy and anterior cruciate ligament repair, manifests occasional locking, swelling, and effusion, but is not shown to result in more than slight recurrent instability or subluxation.

2. The left knee disability manifests X-ray findings of post-traumatic arthritis, and, although objective examination findings have shown no limitation of motion, there is a reasonable doubt raised in the record as to the veteran's experiencing occasional flare-ups which cause pain, limitation of motion, and inability to bear weight on the left knee.

CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 10 percent for residuals of left knee reconstructive surgery, including medial meniscectomy and anterior cruciate ]igament repair, are not met. 38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (\Vest 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.71, 4.71a, Diagnostic Codes 5003, 50]0, 5256, 5263 (2003).

2. Giving the benefit of the doubt to the veteran, the criteria for the assignment of a separate rating of 10 percent for the postoperative left knee disability with posttraumatic arthritis, causing occasional flare-ups with ]imitation of motion, are met. 38 U.S.C.A. §§ 1155, 5100-51 03A, 5106,5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2003).

- 2 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records show that he injured his left knee in May 1979, while playing softball. There is no indication in the file that the injury occurred other than in the line of duty. Service medical records also show that, in August 1979, the veteran underwent surgery on his left knee, consisting of arthrotomy, left medial meniscectomy, reconstruction of the knee with pes anserinus transfer, reconstruction of the anterior cruciate ligament from the quadriceps tendon, and repair of the posterior medial comer.

In August 1994, the RO service connected the veteran for his residuals of left knee injury and residual scars from his left knee surgery, and rated both as 0 percent disabling (noncompensable). In October 2001, the RO received the veteran's claim for an increased rating for his service-connected disability.

In March 2002, the veteran underwent VA orthopedic examination. The VA examiner noted that a hard chart containing only remote laboratory data was provided. The veteran complained ofleft knee arthralgia and gelling after sitting at work. He stated that increased arthralgia occurred after prolonged sitting, and there was an occasional hard feeling ("like a pair of pliers that locks") in the left popliteal fossa. The veteran described abnormal knee sensation, not pain, without weight bearing. He said acute swelling of the left knee had occurred one week prior to the examination. The left knee would lock, but was not unstable. When it was swollen, there was heat but no erythema. The veteran also complained of periods of flareups in his knee. These flare-ups with pain occurred usually twice yearly, and caused him to miss work. To alleviate the pain during these episodes, the veteran got off his feet, sometimes using crutches.

The veteran recounted an initial injury to his left knee in 1976 while playing intramural football in service. He had heard a loud snap in his knee. He reinjured his knee several times and in August 1979 underwent reconstructive surgery of his

- 3 



left knee. He stated that cartilage was removed and holes were drilled in his bones, where ligaments were reattached. The veteran reported no episodes of knee dislocation or recurrent subluxation, no constitutional signs, and no generalized morning stiffness. He noted, incidental1y, that he had undergone a left total hip replacement in June 2000, unrelated to his service-connected disability.

On examination, the veteran's left knee range of motion was accomplished in flexion to 90 degrees and extension to -15 degrees, with no pain on this joint motion. The VA examiner noted moderate left knee effusion with patellar click, minimal tenderness over the anserine bursa and joint line. Both knees were stable, and strength was +5/5. Deep tendon reflexes were +3/3 generally and bilaterally. The veteran's gait was almost norn1al, with minimal favoring of the left knee. There was no ankylosis and no leg length discrepancy suspected. The VA examiner found some foot swelling.

Multiple X-rays were taken. X-rays of the left knee wee noted to show prior anterior cruciate ligament (ACL) repair and possible early minimal changes due to degenerative joint disease. The diagnoses were status post reconstructive surgery of the left knee, likely ACL repair; moderate effusion of the left knee, likely due to resolving gouty attack; possible gout; and status post left total hip replacement.

II. Analysis

A. Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No.1 06-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code and, among other things, eliminated the requirement of a we]]grounded claim and enhanced the notice and assistance to be afforded to claimants in substantiating their claims. VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. §§ 5103,51 03A (West 2003)). }n addition, VA has published regulations to implement many of the provisions of the VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).

- 4 



The Board is aware that there has been a significant amount of analysis pertaining to the effective date, the scope, and the remedial aspects of the VCAA. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d ] 327 (Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 108-183, § 701,117 Stat. 2651, - (Dec. 16,2003); Conway v. Principi, 353 F.3d 1369, No. 03-7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004). See alsoVAOPGCPREC 11-00 (Nov. 27, 2000); V AOPGCPREC 7-2003 (Nov. 19,2003): V AOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the VCAA, exemplified in the authorities cited above, the Board assumes that the VCAA is applicable to this appeal. We are aware that the Secretary of Veterans Affairs has filed a motion with the U.S. Court of Appeals for Veterans Claims seeking review and clarification of the Pelegrini decision. The Board further finds that the requirements of the VCAA have been satisfied in this matter.

]n February 2002 and July 2003 letters, the RO advised the veteran of the VCAA and its effect on his claim. In addition, the veteran was advised, by virtue of a detailed October 2002 statement of the case (SOC) issued during the pendency of this appeal, of the pertinent law, and what the evidence must show in order to substantiate his claim for an increased rating. We, therefore, believe that appropriate notice has been given in this case. The Board notes, in addition. that a substantial body of]ay and medical evidence \vas developed with respect to the veteran's claim, and that the SOC issued by the RO clarified what evidence would be required to establish service connection. The veteran responded to the RO's communications with additional evidence and argument. thus curing (or rendering harmless) any previous omissions. Further, the claims file reflects that the October 2002 SOC contained the new duty-to-assist regulation codified at 38 C.F.R. §_ 3.159 (2003). See Charles v. Principi, 16 Vet. App. 370,373-74 (2002).

The Board concludes that the notifications received by the veteran adequately complied with the VCAA and subsequent interpretive authority, and that he has not

- 5 



been prejudiced in any way by the notice and assistance provided by the Ro.. See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC  16-92 (57 Fed. Reg. 49,747 (1992)). Likewise, it appears that all obtainable evidence identified by the veteran relative to his c1aim has been obtained and associated with the c1aims file, and that he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appea1.

Accordingly, we find that VA has satisfied its duty to assist the veteran in apprising him as to the evidence needed, and in obtaining evidence pertaining to his c1aim, under both former law and the VCAA. The Board, therefore, finds that no useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the veteran. The U.S. Court of Appeals for Veterans Claims has held that such remands are to be avoided. See Winters v. West, ]2 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski,1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). In fact, the Court has stated, "The VCAA js a reason to remand many, many c1ajms, but jt js not an excuse to remand all clajms." Livesay v. Principi,15 Vet. App. 165, 178 (2001) (en bane).

It js the Board's responsibility to evaluate the entire record on appea1. See 38 U.S.CA. § 7]04(a) (West 2002). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.CA. § 5]07(b) (West 2002); 38 CF.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans C]aims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail The Court has also stated, "it is clear that to deny a c1aim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

- 6 



B. Increased Rating - Left Knee Disability

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder. 38 U.S.C.A. § 1155. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4 (2003). In dete1111ining'the level of impairment, the disability must be considered in the context of the entire recorded history, inc1uding service medical records. 38 C.F.R. § 4.2. An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, inc1uding employment. 38 C.F.R. § 4.10. A]so, where there is a question as to which of two evaluations sha11 be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The veteran's left knee disability is currently assigned a 10 percent evaluation under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257. Under this code. slight recurrent subluxation or lateral instability of the knee warrants a 10 percent disability rating, moderate warrants a 20 percent rating, and severe warrants a ' 30 percent rating. During the veteran's March 2002 VA examination, he reported locking of his left knee, but that it was not unstable. It appears the RO assigned the 10 percent rating under DC 5257 based upon the occasional locking of the knee. and the Board believes that was appropriate. He also indicated there had been no episodes of knee dislocation or recurrent subluxation. The VA examiner found both of the veteran's knees to be stable. Given that the veteran experienced only locking of the knee, with no indication of instability or dislocation, the Board cannot increase the veteran's rating to 20 percent disabling under DC 5257, because he does not experience moderate subluxation or lateral instability of the knee. The Board will therefore determine whether the veteran's condition could be rated at higher than 10 percent disabling under a separate diagnostic code.

The words "slight," moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. It should also be noted that use of descriptive terminology such as "mild" by medical

- 7 



examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The veteran's left knee disability could also be evaluated under DC 5256 (for ankylosis of the knee). Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint. See Stedman's Medical Dictionary 90 (27th ed. 2000). A 30 percent rating is warranted for ankylosis of the knee in slight flexion, between 0 and 10 degrees, and a 40 percent disability rating is assigned for flexion between 10 and 20 degrees. A 50 percent disability rating is
assigned for flexion between 20 and 45 degrees. Ankylosis of It he knee in flexion at more than 45 degrees warrants a 60 percent evaluation. During the veteran's March 2002 VA examination, the examiner specifica11y found no ankylosis. The veteran is therefore ineligible for an increased disabjlity rating under DC 5256.

Under the criteria of DC 5258, a 20 percent disability rating is assigned for semilunar dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint. While the veteran subjectively and objectively suffered from some locking, pain, and effusion of his knee, there is no diagnosis of semilunar dislocated cartilage to qualify him for an increased rating under DC 5258. This diagnostic code, therefore, is not for application.

The Board will evaluate the veteran under DCs 5260 and 5261 below, in conjunction with an evaluation of the veteran under DCs 5010 and 5003. As will be shown, the veteran is rated as noncompensable under DCs 5260 and 5261.

Under the criteria of DC 5262, a 10 percent disability rating is assigned when there is malunion of the tibia and fibula, with slight knee or ankle disability; and a 20 percent rating is assigned when there is malunion of the tibia and fibula, with moderate knee or ankle disability. A 30 percent rating is assigned with these same conditions and marked knee or ankle disability. A 40 percent disability rating is assigned when there is nonunion of the tibia and fibula with loose motion, requiring a brace. No competent medical evidence has shown the veteran uses a brace on his

- 8 



knee. Furthermore, no evidence has shown a diagnosis of malunion or nonunion of the tibia and fibula. DC 5262, therefore, is not for application.

The maximum disability rating under both DC 5259 and 5263 is 10 percent. Since the veteran is already evaluated as 10 percent disabled under DC 5257, the Board determines that he would not benefit from consideration under either DC 5259 or 5263.

Under DC 5010, arthritis due to trauma is to be rated as degenerative arthritis under Diagnostic Code 5003. In turn, DC 5003 directs that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved, which in this case is either DC 5260 or 5261. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260. 5261 (2003). In this case, although the terminology as between the two types of arthritis is not critical, it appears that, in view of the in-service injury and surgery. the veteran's condition is better described as post-traumatic arthritis.

Under Diagnostic Code 5260, a 0 percent disability rating is assigned when flexion of the leg is limited to 60 degrees, a 10 percent disability rating is assigned when flexion is limited to 45 degrees, a 20 percent disability rating is assigned when flexion of the leg is limited to 30 degrees, and a 30 percent disability rating is assigned when flexion is limited to 15 degrees. Moreover, DC 5261 warrants a noncompensable rating when leg extension is limited to 5 degrees, a 10 percent rating when extension is limited to 10 degrees, a 20 percent disability rating when leg extension is limited to 15 degrees, a 30 percent disability rating when leg extension is limited to 20 degrees, a 40 percent disability ra6ng when leg extension is limited to 30 degrees, and a 50 percent disability rating when leg extension is limited to 45 degrees. Normal range of motion of the knee is to 140 degrees in flexion and to 0 degrees in extension (i.e., the leg is in the straight position). See 38 C.F.R. § 4.71, Plate II (2003).

During his March 2002 VA examination, the veteran's range of motion of his left knee was flexion to 90 degrees and extension to -15 degrees (i.e., slightly beyond the straight position). Comparing these values to those in DC 5260 and 5261 shows

- 9 



that the veteran's range of motion warrnts noncompensable ratings under both Diagnostic Codes.

When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added. 38 C.F.R. § 4.71 a, Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. The knee is a major joint. The veteran had X-ray evidence of arthritic changes in the left knee during his VA examination, and, while he did not experience painful limitation from normal range of motion of his left knee, the VA examiner did note moderate effusion in the knee. The veteran also described occasional flare-ups during which he experiences pain, limitation of motion, and inabi]jty to bear weight on the left knee.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2003) and DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to consider the veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes. Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant. Johnston v. Brown, ]0 Vet. App. 80, 85 (1997). However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain.

In this case, the veteran stated during his March 2002 VA examination that he experienced flare-ups occasionally, and these episodes of recurrent knee pain occurred usually twice yearly. During these episodes, getting off his feet provided relief, but medication did not improve the symptoms. The veteran also reported tha1 he takes prescription medication for arthritis, with incomplete pain relief.

Here, the Board notes that the VA General Counsel has determined that a claimant with service-connected arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003-5010 and 5257, so long as the evaluation of knee dysfunction under both codes does not amount to prohibited pyramiding under

- 10 



38 C.F.R. § 4.14. See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998). In this case, the veteran is currently evaluated at 10 percent under DC 5257. Given his diagnosed arthritis based on X-ray findings, and his noncompensable limited range of motion when he experiences flare-ups outside the examination setting, the Board finds that the veteran's present level of disability meets the criteria for the assignment of two separate 10 percent ratings, one under DC 5257 as previously granted by the RO, and an additional 10 percent under DC 5003-5010 for arthritis with limitation of motion, considering the DeLuca precedent.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi,4 Vet. App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria. According to the regulation, an extraschedular disability rating is wananted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran has not asserted, nor does the evidence suggest, that the regular schedular criteria are inadequate to evaluate his left knee disability. While he complains of some recurrent pain and twice yearly flare-ups causing some absence from work, there is no indication that his left knee disability, in and of itself, is productive of marked interference with employment or necessitates frequent hospitalization, or that the manifestations associated with this disability are unusual or exceptional. Thus, the Board will not consider referral for consideration of an extraschedular rating. See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The veteran has not identified any specific factors which may be considered to be exceptional or unusual in light of VA's schedule of ratings, and the Board has been similarly unsuccessful in reviewing the record. The veteran has not required

- 11



frequent periods of hospitalization for his left knee disability, treatment records are devoid of any finding of exceptional limitation beyond that contemplated by the schedule of ratings, and the record shows no evidence that his knee disability has severely interfered with the veteran's ability to work.

In summary, the Board 'concludes that an increase beyond 10 percent is not warranted for the postoperative knee disability as manifested by occasional locking, swel1ing, and effusion. However, we conclude, accepting the credibi1ity of thc veteran's complaints, and with app1ication of the doctrine of reasonable doubt, that a separate rating of 10 percent is warranted for the left knee disability for X-ray findings of post-traumatic arthritis with occasional flare-ups which cause pain, 1imitation of motion, and inability to bear weight on the left knee.

ORDER

Entitlement to a rating in excess of 10 percent for residuals of left knee reconstructive surgery, including medial meniscectomy and anterior cruciate 1igament repair, is denied.

A separate 10 percent rating for the service-connected left knee disability, due to manifestion of arthritis with occasional flare-ups causing pain, 1imitation of motion, and inabi1ity to bear weight is granted, subject to the regulations applicable to the payment of VA monetary awards.

ANDREW J. MULLEN
	Veterans Law Judge, Board of V e1erans' Appeals

- 12 





